IN THE COURT OF APPEALS OF IOWA

                                  No. 16-1102
                             Filed March 22, 2017


STANLEY D. RODAMAKER,
    Plaintiff/Counterclaim Defendant-Appellee,

vs.

ELAINE K. BIERMANN, f/k/a ELAINE K. WESTEMEIER
and KURT BIERMANN,
     Defendants/Counterclaim Plaintiffs-Appellants.
________________________________________________________________


      Appeal from the Iowa District Court for Clayton County, David P. Odekirk,

Judge.



      Appellants appeal the district court decision finding plaintiff had

established title to certain property through adverse possession and boundary by

acquiescence. AFFIRMED.




      Hillary J. Friedmann of Friedmann Law Office, Guttenberg, for appellants.

      Christopher C. Fry of O'Connor & Thomas, P.C., Dubuque, for appellee.




      Considered by Mullins, P.J., and Bower and McDonald, JJ.
                                        2


BOWER, Judge.

      Elaine and Kurt Biermann appeal the district court decision finding Stanley

Rodamaker had established title to certain property through adverse possession

and boundary by acquiescence. We find the district court properly determined

Rodamaker had established a right to the property in question under a theory of

adverse possession. We affirm the decision of the district court.

      I.     Background Facts & Proceedings

      Rodamaker and the Biermanns own adjacent property in rural Clayton

County, with the Biermanns’ property to the north of Rodamaker’s property.

Rodamaker lives in a house on his property, while the Biermanns’ property is

unimproved. On February 5, 2013, Rodamaker filed a petition alleging he had

acquired title to a disputed area between the two properties under theories of

adverse possession and boundary by acquiescence.          The Biermanns denied

Rodamaker’s claims and raised counterclaims asking to be confirmed as the

owner of the property in dispute and seeking damages against Rodamaker for

trespass.

      At the trial, Rodamaker presented evidence to show a fence had been

treated as the boundary between the properties for more than thirty years,

although the fence did not represent the actual property line. The actual property

line was about one and one-half feet north of Rodamaker’s house. Rodamaker

maintained an area about twenty-feet wide north of the house, which was

between his house and the fence, by mowing, keeping back trees, spraying for

weeds, and planting flowers.
                                         3


         David Boardman testified he previously owned the Rodamaker property.

He stated he was told the fence was the boundary line when he purchased the

property. David stated Elaine Biermann approached him about using part of the

disputed area as a driveway to her property but he denied her request. Denise

Boardman purchased the property from David Boardman and built the house.

Denise obtained a variance from the Clayton County Planning and Zoning

Commission to build the house closer to the west property line but stated she

believed there was twenty feet between the house and the north property line so

she did not think she needed a variance on the north side. Denise also stated

Elaine asked her about putting a driveway over the disputed area and Denise

rejected the proposal.

         Elaine Biermann testified when she purchased the property forty years

earlier she was informed the fence was not the property line and the fence was

present to keep the former owner’s sheep penned in. Elaine stated she was

aware Rodamaker was maintaining the disputed area north of his house. Jerry

Handke testified his father, who had previously owned the Biermanns’ property,

put in a fence for sheep, but Handke was unaware of the exact location of the

fence.

         The district court determined Rodamaker had established title to the

disputed area under theories of adverse possession and boundary by

acquiescence. The court denied the Biermanns’ counterclaims. The Biermanns

now appeal the decision of the district court.
                                         4


       II.    Standard of Review

       This case was tried in equity, and our review is de novo. See Iowa R.

App. P. 6.904. “In equity cases, especially when considering the credibility of

witnesses, the court gives weight to the fact findings of the district court, but is

not bound by them.” Iowa R. App. P. 6.904(3)(g).

       III.   Discussion

       The Biermanns claim Rodamaker did not establish color of title or claim of

right to the property. They state it was not sufficient for Rodamaker to mow the

grass or remove trees from the property. They also claim Rodamaker did not

maintain the property for a sufficient period of time to obtain title by adverse

possession.

       “A party claiming title by adverse possession must establish hostile,

actual, open, exclusive and continuous possession, under claim of right or color

of title for at least ten years.” C.H. Moore Trust Estate v. City of Storm Lake, 423

N.W.2d 13, 15 (Iowa 1988); Louisa Cty. Conservation Bd. v. Malone, 778 N.W.2d

204, 207 (Iowa Ct. App. 2009). We strictly construe the doctrine of adverse

possession because the law presumes possession is under the regular title.

Mitchell v. Daniels, 509 N.W.2d 497, 499 (Iowa Ct. App. 1993). A plaintiff has

the burden to show all the elements of adverse possession by clear and positive

proof. Carpenter v. Ruperto, 315 N.W.2d 782, 784 (Iowa 1982).

       We have previously stated, “[a] claim of right is evidenced by taking and

maintaining property, such as an owner of that type of property would, to the

exclusion of the true owner; in other words, the plaintiff’s conduct must clearly
                                          5

indicate ownership.” Louisa Cty. Conservation Bd., 778 N.W.2d at 207. “Acts of

ownership including occupying, maintaining, and improving land.” Id.

       The district court stated, “The Court finds clear and positive evidence Mr.

Rodamaker and his grantors openly took and maintained exclusive possession of

the disputed area by claim of right for a continuous period greater than 10 years

in a manner hostile to any claim by Ms. Biermann or her grantors.” We agree

with the district court’s conclusion. There is clear and positive evidence in the

record to show Rodamaker actually, openly, and exclusively possessed the

disputed area continuously for a period greater than ten years in a manner

hostile to the title of the Biermanns. Rodamaker took steps to occupy, maintain,

and improve the land by mowing, cutting back trees, spraying for weeds, and

planting flowers. For more than thirty years, the Biermanns did not take any

steps to assert their interest in the property. We affirm the decision of the district

court finding Rodamaker established title to the property under a theory of

adverse possession.

       Because we have affirmed the decision of the district court under a theory

of adverse possession, we do not address the separate theory of boundary by

acquiescence.

       AFFIRMED.